Title: To George Washington from Pusignan, 16 October 1784
From: Pusignan, Alexandre-César de Genevy de
To: Washington, George



Sir,
Roan in the Forest 16th October 1784

Anxious to partake of the military honors, with the Officers of your Country, where I served under Count Rochambeau, during the stay of the French Army in America; I addressed myself to Doctor Franklin, persuaded you had commissioned him to admit into the Order of Cincinnatus, those who were entitled to it. He told me I must apply to you, the President of the Order—I should not Sir, have sollicited this honor of you, if I had not seen it conferred on so many French Officers. I must inform you truly Sir, that I was not a Captain when wounded at Yorck—But this consideration has not operated so, as to withold the Kings favors from me, as you will observe by the Ministers letter; which I must entreat your Excellency to return to me —Immediately after the Siege however, my Captain went to France, and the Command of the Company, of the Brigade of Soissonois devolved on me, and the care of eight field pieces—On my arrival in France, I was immediately made a Captain. I have so much confidence in your goodness, as to hope, you will not exclude me from the honor I ask—I am with the greatest respect, Your Hble & Obt Sert

De Surignan, Captain of the regiment of Auxerne of the Royal Corps of Artillery.

